Matter of Reeder v Annucci (2017 NY Slip Op 08424)





Matter of Reeder v Annucci


2017 NY Slip Op 08424


Decided on November 30, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 30, 2017

524419

[*1]In the Matter of RASZELL REEDER, Appellant,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: October 24, 2017

Before: Peters, P.J., Garry, Lynch, Clark and Rumsey, JJ.


Raszell Reeder, Malone, appellant pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Feldstein, J.), entered December 28, 2016 in Franklin County, which, among other things, denied petitioner's application for an order to show cause to commence a CPLR article 78 proceeding.
Petitioner, an inmate, sought to commence a CPLR article 78 proceeding based on a lengthy list of grievances related to his incarceration. Supreme Court declined to issue the order to show cause and dismissed the petition. Petitioner appeals.
Petitioner's appeal must be dismissed due to the fact that he did not file a notice of appeal in the Franklin County Clerk's office (see CPLR 5515 [1]; Hecht v City of New York, 60 NY2d 57, 61 [1983]; People ex rel. Cox v Hanstein, 112 AD3d 1242, 1242
[2013]; Matter of Johnson v Smith, 80 AD3d 931, 932 [2011]). Moreover, no appeal lies from the denial of petitioner's ex parte application for an order to show cause (see Matter of Harris v Division of Parole, 129 AD3d 1417, 1417 [2015]; Matter of Walker v Fischer, 104 AD3d 1001, 1002 [2013]; Matter of Tafari v Rock, 87 AD3d 792, 792 [2011], lv dismissed 17 NY3d 950 [2011], lv denied 19 NY3d 810 [2012]).
Peters, P.J., Garry, Lynch, Clark and Rumsey, JJ., concur.
ORDERED that the appeal is dismissed, without costs.